Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The following is an examiner’s statement of reasons for allowance:
As noted on page 6 of the March 18, 2020 First Action on the Merits, the sequence alignment of SEQ ID 3 with Geneseq db acc no AFU64076 by Yoon et al in W02007048086 Apr 2007 and the alignment of SEQ ID 4 with Geneseq db acc no AFU64075 by Yoon et al in W02007048086 Apr 2007 possesses 99.4% and 98.5% sequence identity with instant SEQ ID NOs: 3 and 4, respectively, see the sequence alignments provided. However, the sequences of Yoon et al. do not possess the requisite substitutions instantly required. An updated review of the sequences searched reveals no new pertinent art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shanon A. Foley/Primary Examiner, Art Unit 1648